CAHIER DES CHARGES
RELATIF À LA PRODUCTION ET AUX MONTANTS DES TRAVAUX DE
RECHERCHE ET D'ÉQUIPEMENT MINIMA DEVANT ETRE REALISES
PAR LE TITULAIRE D'UNE CONCESSION D'EXPLOITATION DE
SUBSTANCES MINERALES CLASSEES « MINES»

ELLE)

Article premier: Objet du cahier des charges

Le Présent cahier des charges prévu par le Code Minier promulgué par la loi N°
2003-30 du 28 Avril 2003 et notamment son article 44 vise à fixer les clauses et
conditions générales relatives à l'octroi d'une concession d'exploitation de
substances minérales classées « Mines» et à la production et aux montants des
travaux de recherche et d'équipement minima que la société TUNISIAN MINING
SERVICES, s.a.r.l, sise au 53 Rue Echem, 1002 Tunis , ci-après désigné par le
terme le «Titulaire », sera tenu d'effectuer à l'intérieur du périmètre de la
concession d'exploitation dite Bled El Adla du 3°" groupe tel que défini à
l'article 2 du présent cahier.

Art. 2.- Délimitation du périmètre de la concession d'exploitation

La concession visée à l'article premier du présent cahier des charges est
délimitée comme suit:

Partant du point de repère le signal de Jebel Jebes altitude 812 m, latitude 7 G 9°
47”, longitude 39 G 17° :

- La limite Nord est une droite AB de direction Est-Ouest passant à 675 m
au Sud du point de repère ci-dessus défini.

- La limite EST est un liseré définit par le décret N°80-1607 du 18
décembre 1980 créant le Parc National du Chambi et situé à l'Ouest du
point de repère ci-dessus défini.

- La limite Sud est un liseré définit par le décret N° 80-1607 du 18
décembre 1980 créant le Parc National du Chambi et situé au Sud du
point de repère ci-dessus défini.

- La limite Ouest est une droite DA, de direction Nord-Sud passant à 2950
m à l’Ouest du, point de repère ci-dessus défini.

Et comporte un (1) périmètres élémentaires soit une superficie globale de 75
hectares. FRS

CETTE

RS

Art. 3.- Obligation de travaux minima

Le Titulaire s'engage à exécuter, sur le site de sa concession, le programme
minimum des travaux de recherche, d'infrastructure minière et d'équipement tel
que fixé aux articles 4 et 5 du présent cahier des charges, sous peine d'être
considéré comme n'ayant pas honoré ses engagements.

Art. 4.- Exécution des Travaux minima

Le Titulaire est tenu d'exécuter, à l'intérieur du périmètre de sa concession
d'exploitation, les travaux minima nécessaires pour assurer la production et
honorer les engagements prévus à l'article 5 du présent cahier des charges. Ces
travaux auxquels est consacrée une enveloppe minimale de 350.000 DT
consistent en :

e_ Un remontage reliant le niveau 775 et le niveau 760

e Une rampe d’accès qui prend naissance à partir du jour jusqu'au niveau

727 sur une pente de 10 à 12% et d’une longueur de 240 m

e Aménagement et agrandissement de la section de l’infrastructure minière

existante de mise en section sur 5 m ?

Art. 5.- Engagements minima du Titulaire

Le Titulaire s'engage dans le cadre de la concession d'exploitation à ce qui suit:

+ produire annuellement un tonnage fixé à 27.000 t/an de barytine.

*_investir un montant global de 1.585 000 DT pour l'acquisition de matériels et
d'équipements nécessaires à l'exploitation, détaillé comme suit:

Infrastructure minière : 350 000
Equipement de mines : 297 290
Equipement de jour : 178 000
Equipement atelier : 30 000
Infrastructure de surface : 110 000
Unité de traitement : 350 000

Divers : 13 710

Art. 6.- Documentation fournie par l'Autorité Concédante

En plus de la possibilité d'accéder aux banques des données nationales en
matière de géologie et d'exploitation minière prévue à l'article 93 , l'autorité
concédante fournit au Titulaire la documentation qui se trouve en sa possession
concernant notamment:

e le cadastre et la topographie,

e la géologie générale de la Tunisie,

e_1 'hydrologie et l'inventaire des ressources hydriques, les mines.
Cependant l'Autorité Concédante ne doit pas fournir des renseignements
touchant à la Défense Nationale ou des renseignements fournis par les Titulaires
des concessions d'exploitation en cours de validité et dont la divulgation à des
tiers ne peut être faite qu'avec l'accord des intéressés.

Art. 7.-Exploitation méthodique du gisement

Le Titulaire est tenu de conduire toutes les opérations d'exploitation avec
diligence selon les règles techniques en vigueur ou à défaut d'une réglementation
appropriée, suivant les saines pratiques admises dans l'industrie minière
internationale, en vue d'une exploitation rationnelle des ressources naturelles
découvertes à l'intérieur du périmètre de sa concession.

Tout changement important apporté au schéma initial annexé au plan du
développement doit être immédiatement porté à la connaissance de l'autorité
concédante.

Art. 8.- Utilisation des équipements et de l'outillage publics existants

Le Titulaire est admis à utiliser, dans la recherche et l'exploitation, tous les
équipements et outillages publics existants, suivant les dispositions, conditions
et tarifs prévus par la législation en vigueur et sur un pied de stricte égalité avec
les autres usagers.

Art. 9.-Installations complémentaires

Lorsque le Titulaire justifie avoir besoin, pour développer son activité de
recherche et d'exploitation des substances minérales, de compléter l'équipement
et l'outillage public existant, ou d'exécuter des travaux présentant un intérêt
public général , il devra en informer l'Autorité Concédante.

Le Titulaire doit appuyer sa demande d'une note justifiant la nécessité desdites
installations, et d'un projet précis de leur réalisation.

L'exécution de ces travaux reste soumise à l'approbation de l'Autorité
Concédante.

Art. 10.- Durée des autorisations et des concessions

Les concessions et les autorisations d'occupation du domaine public ou du
domaine privé de l'Etat ou de l'utilisation de l'outillage public, seront accordées
au Titulaire pour la durée de validité de la concession d'exploitation et ce,
conformément à la législation et à la réglementation en vigueur.

Les autorisations et concessions visées au premier paragraphe du présent article
donnent lieu au versement par le Titulaire des droits d'enregistrement, taxes et
redevances applicables au moment de leur octroi.

Art. 11.- Occupation du domaine public maritime

L'Autorité Concédante facilite au Titulaire, conformément a la réglementation
en vigueur relative à l'occupation du domaine public maritime, l’acquisition, à
ses frais, d'un poste d'embarquement pour permettre le chargement des
substances minérales provenant de la concession ainsi que d'une surface de
terre-plein nécessaires à l'aménagement d'installations de transit ou de stockage.

Art. 12.- Réseaux publics de distribution des eaux

L'Autorité Concédante facilite au Titulaire, s'il le demande, la souscription à des
polices d'abonnement temporaires ou permanentes aux réseaux publics de
distribution de l'eau potable ou industrielle, dans la limite de ses besoins
légitimes, et dans la limite des débits dont ces réseaux peuvent disposer et ce,
conformément aux dispositions du Code des Eaux.

Les abonnements seront consentis suivant les clauses, conditions générales et
tarifs en vigueur.

Les branchements sont établis sur la base de projets approuvés par les services
du ministère chargé des eaux à la demande du Titulaire et à ses frais, suivant les
clauses et conditions techniques applicables aux branchements dans ce domaine.

Art.13.- Dispositions applicables aux Voies ferrées

Le Titulaire, pour la desserte de ses chantiers, de ses dépôts et de ses postes
d'embarquement, peut aménager, à ses frais, des embranchements de voies
ferrées particuliers et les raccorder aux réseaux ferrés publics.

Les projets de réalisation de ces embranchements seront établis par le Titulaire
conformément aux conditions de sécurité et aux conditions techniques
applicables aux réseaux publics tunisiens. Ces projets sont approuvés par
l'Autorité Concédante après e parcellaire.

L'Autorité Concédante se réserve le droit de modifier les tracés proposés par le
Titulaire, pour tenir compte des résultats de l'enquête parcellaire et pour
raccorder au plus court et selon les règles de l'art les installations du Titulaire
aux réseaux publics.

Art.14.- Dispositions applicables aux centrales électriques

Les centrales électriques installées par le Titulaire et ses réseaux de distribution
d'énergie sont considérés comme des dépendances légales de la concession et
sont assujettis à toutes les réglementations et à tous les contrôles appliqués aux
installations de production et de distribution d'énergie similaires.

Le Titulaire produisant de l'énergie électrique pour l'alimentation de ses
chantiers peut céder au prix de revient tout excédent d'énergie par rapport à ses
besoins propres à un organisme désigné par l'Autorité Concédante.

Art.15.- Obligation de maintenir les ouvrages en bon état

Le Titulaire est tenu, jusqu'à la fin de la concession, de maintenir les bâtiments,
les ouvrages de toute nature, les installations minières et leurs dépendances
légales en bon état et d'exécuter en particulier les travaux d'entretien des puits
d'extraction du tout - venant, des travers-banc, des installations de pompage des
eaux d'exhaure etc. …

Art.16.- Contrôle et visites techniques

Le Titulaire est soumis au contrôle et à la surveillance exercés par les services
compétents du Ministère chargé des Mines suivant les dispositions prévues par
le Code Minier.

Art.17.- Utilisation des matériels et des matériaux Tunisiens

Le Titulaire est tenu de favoriser l'utilisation des matériels et des matériaux
produits en Tunisie, des services d'entreprises ou de sous-traitants de nationalité
tunisienne tant que les prix, la qualité et les délais de livraison offerts demeurent
équivalents aux offres étrangères.

En outre, le Titulaire est tenu, conformément aux dispositions de l'article 75 du
Code Minier, d'employer en priorité les tunisiens.

Art.18.- Défense Nationale et Sécurité du Territoire
Le Titulaire est tenu de se soumettre aux mesures que prennent les autorités

civiles ou militaires en de Défense Nationale et de Sécurité du Territoire
conformément à la ré, i

Art.19.- Unités de mesure

Les renseignements, chiffres, relevés, cartes et plans qui seront fournis à
l'Autorité Concédante doivent être formulés en des unités de mesure et des
échelles agréées par elle.

Toutefois, à l'intérieur de ses services, le Titulaire peut utiliser tout autre
système de mesure sous réserve de tenir les données à la disposition de tout
demandeur officiel dans une formulation convertie au système métrique.

Art. 20.- Cartes et plans

Les cartes et plans fournis par le Titulaire doivent être dressés en utilisant les
fonds de cartes ou de plans du service topographique tunisien, ou en utilisant les
fonds de cartes ou de plans établis par d'autres services topographiques à
condition qu'ils soient agréés par l'Autorité Concédante.

A défaut, et après que le Titulaire se soit concerté avec l'Autorité Concédante et
le service topographique concerné, ces cartes et plans pourront être établis par
les soins et aux frais du Titulaire, aux échelles et suivant les procédés les mieux
adaptés à l'objet recherché.

Ces cartes et plans seront dans tous les cas rattachés aux réseaux de triangulation
et de nivellement généraux de la Tunisie.

Art.21.- Responsabilité du Titulaire vis-à-vis des tiers

Le Titulaire est tenu de contracter des assurances de responsabilité civile contre
les risques d'atteintes aux biens d'autrui et aux tiers du fait de son activité.
seraient reconnus provenir de son exploitation de la Mine. Ledit délai ne
s'applique pas aux dommages résultant des accidents du travail et des maladies
professionnelles lesquels demeurent régis par la législation en vigueur.

Art.22.- Cas de force majeure

Le Titulaire n'aura pas contrevenu aux obligations résultant du présent Cahier
des Charges, s'il justifie que le manquement aux dites obligations est motivé par
un cas de force majeure et ce, conformément aux dispositions du Code Minier.
Est considéré comme cas de force majeure tout évènement extérieur présentant
un caractère à la fois imprévisible et irrésistible empêchant la partie qui en est
affectée d'exécuter tout ou partie des obligations mises à sa charge par le Cahier
des Charges tels que :

1- tous phénomènes naturels ÿ compris les inondations, incendies, tempêtes,

foudres, glissements de te: ou tremblements de terre dont l'intensité est

inhabituels au pays;

2- guerres, révolutions, révoltes, émeutes et blocus;

3- grèves à l'exception de celles du personnel du Titulaire;

4- restrictions gouvernementales.
Les retards dus à un cas de force majeure n'ouvriront au Titulaire aucun droit à
indemnité. Toutefois, ils pourront lui ouvrir droit à une prolongation d'égale
durée de la validité de la concession d'exploitation sur laquelle ces retards se
sont produits.

Art.23.- Arbitrage

Tout différend relatif à l'application du présent cahier des charges entre
l'Autorité Concédante et le Titulaire sera tranché à l'amiable. A défaut de
règlement amiable dans un délai ne dépassant pas un mois, le différend est porté
devant la justice conformément à la réglementation en vigueur.

Dans le cas où le Titulaire est de nationalité étrangère, le différend peut être
soumis à l'arbitrage.

Je, soussigné, reconnais avoir pris connaissance de

toutes les dispositions et conditions prévues par le
présent cahier des charges et m'engage en vertu d'elles.

Fait à Tunis le 07/04/2008

Légalisation de signature

